Citation Nr: 1224365	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  10-40 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right hand disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active service from June 1982 to April 1988 as well as subsequent service in the Naval Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In September 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

The Board observes that as, regards service connection for his back, the Veteran filed for service connection for a thoracic strain.  However, his service records show several instances of low back pain as do his post-service medical records as opposed to a documented thoracic back strain.  Therefore, based on the Veteran's reported complaints, the Board has recharacterized the issue as set forth on the title page to encompass all of the Veteran's reported back complaints.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) that his mental condition, whatever it is, causes him/her).  

The Veteran's back and bilateral knee claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

In a statement received at the RO on August 2, 2011, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw from appellate review his appeal of the claim for service connection for a right hand disorder.
CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim for service connection for a right hand disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or his/her authorized representative.  38 C.F.R. § 20.204.  

Here, the Veteran has withdrawn the appeal of his claim for service connection for a right hand disorder.  See statement received in August 2011.  There remains no allegation of errors of fact or law for appellate consideration of this issue.  Thus, the Board does not have jurisdiction to review this claim, and it is dismissed.


ORDER

The appeal of the claim for service connection for a right hand disorder is dismissed.  

REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's remaining claims.  As noted in the Introduction, following his active service, the Veteran also served with a Naval Reserve unit.  His service treatment records (STRs) show that he incurred a left knee injury in July 2002 and also reported a long history of knee problems in August 2004; both of these entries are from the Veteran's period of Reserve service.  
As the Veteran's personnel records from his Reserve service have not been obtained, it is unclear whether his knee complaints were incurred during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  In this regard, the Board observes that service connection may be granted for disability resulting from either disease or injury incurred in, or aggravated while performing, ACDUTRA.  With respect to time periods of INACDUTRA, service connection may only be granted for injury (and not disease) so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  A remand is therefore necessary to obtain the Veteran's Reserve service personnel records and to verify the dates of his ACDUTRA and INACDUTRA.

The Board also finds that a remand is necessary to afford the Veteran a new VA examination for the service connection claims remaining on appeal.  As regards his back, the Board observes that his STRs show numerous low back complaints beginning in February 1986 when he was diagnosed with a strain, low back pain, and paralumbar spasm.  In June 1986, the Veteran reported a history of low back pain and was diagnosed with a muscle spasm.  He was also diagnosed with a muscle spasm in November 1986.  The Veteran also complained of low back pain in January 1987.  Records at that time show diagnoses of degenerative disc disease, questioned spondylolysis, low back pain, low back sprain/spasm, and muscular strain.  X-rays in January 1987 showed questioned spondylolysis.  He continued to complain of low back pain in February 1987; a pars defect of L5 was questioned.  The Veteran was diagnosed in May 1987 with a mild to moderate strain.  X-rays in October 1987 showed a scoliotic deformity of the upper lumbar spine.  Post-service records show complaints of low back pain beginning in September 2007.  The Veteran was diagnosed with degenerative disc disease and acute low back pain with sciatica in September 2007.  An August 2011 MRI showed mild disc degeneration.  

Throughout this appeal, the Veteran has contended having a continuity of symptomatology since his military service.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, the Board observes that the Veteran is a licensed practical nurse (LPN), indicating that he does possess medical knowledge.  In this case, the Board also finds the Veteran to be credible in reporting having pain since service.  

Although the Veteran is competent and credible in reporting a continuity of symptomatology since service, however, his post-service records show that he incurred additional back injuries.  In September 2007, he reported catching a patient who jumped from bed about two months earlier and also catching a co-worker who had a grand mal seizure.  Thus, although the Veteran has reported a continuity of symptoms, the evidence indicates additional post-service back injuries.  

The Veteran was afforded a VA examination in July 2010.  The examiner provided a negative nexus opinion with a rationale that there was no current diagnosis of a thoracic strain and that, although the Veteran had in-service complaints, there was no mention or treatment for lower back complaints post-service until he had injuries at work almost 20 years after release from active service.  It does not appear that the examiner took into account the Veteran's credible and competent reports of back pain since service.  Furthermore, as discussed above, the Veteran's STRs show a diagnosis of degenerative disc disease, and an MRI in August 2011 shows disc degeneration.  Therefore, because the Veteran has competently and credibly reported having pain since service, and because post-service records show a current diagnosis of degenerative disc disease, the Board finds that a remand is necessary to afford him a new VA examination to determine if has a back disorder that is related to his military service or whether any diagnosed back disorder is related to his post-service injuries.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Turning to the Veteran's knees, the Board observes that his STRs also show numerous complaints of bilateral knee pain beginning in January 1984.  The Veteran's pertinent diagnoses included bilateral chondromalacia in February 1984 through May 1984, February 1985, September 1985, and February 1986; patellofemoral pain syndrome in May 1984, June 1984, February 1985, and March 1986; a torn right medial meniscus in February 1984 and March 1984; tendonitis/bursitis in August 1984; questionable arthritis in February 1985; a left knee patella tendon strain in July 2002; and a history of a dislocated right patellar in August 2004.  Post-service records show a diagnosis of degenerative joint disease in February 2007, although it is not clear what joint(s) was/were affected.  The Veteran also injured his left knee in June 2009.  He was diagnosed with a symptomatic medial meniscus tear and a possible lateral meniscus tear of his left knee as well as calcific tendonitis of his right knee.

At the July 2010 examination, the examiner found no demonstrable radiographic disabilities of the left or right knee.  As with his back, the Veteran has credibly and competently reported having a continuity of symptomatology since service.  The Board acknowledges that, except for the left knee meniscus tears following a specific post-service knee injury in 2009--which appears to have healed since X-rays in 2010 showed no disability--the medical evidence fails to show that the Veteran has a current disability.  However, because a remand is necessary to obtain the Veteran's personnel records, his STRs show numerous bilateral knee complaints, and he continues to have pain as evidenced by his contentions throughout this appeal, the Board finds that the Veteran should be afforded another examination to determine whether he now has a disability of either knee.  Id.  

Furthermore, the most recent VA treatment records from the VA Medical Center (VAMC) in Lexington, Kentucky are dated in July 2010.  Accordingly, on remand, records of any ongoing VA back and bilateral knee treatment that the Veteran may be receiving should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the appropriate government entity to locate and secure complete copies of the Veteran's Naval Reserve records including orders, which reflect whether he has been on active duty, ACDUTRA, INACDUTRA.  All attempts to locate and secure the Veteran's Naval Reserve records must be documented in the claims file.  If, after all procedurally appropriate actions to locate and secure said records have been made and it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) an instruction that the Veteran is ultimately responsible for providing the evidence, as required by 38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service back and bilateral knee treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have from the VAMC in Lexington since July 2010.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his back and bilateral knee complaints.  The claims file must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests (including X-rays) should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed back, left knee, and right knee disorder(s) had it(their) clinical onset in service or is(are) otherwise related to active duty.  In answering this question, the examiner should address the numerous STRs showing back and bilateral knee complaints as well as the Veteran's competent and credible reports regarding a continuity of symptomatology since service, in addition to the documented post-service back and left knee injuries.  

If no current left or right knee disorder(s) is/are shown, the examiner should explain how the in-service findings of chondromalacia, patellofemoral pain syndrome, tendonitis/bursitis, and questionable arthritis could have resolved with no residuals.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues of entitlement to service connection for back, left knee, and right knee disorders.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


